Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment after final filed on 11/30/2021 has been entered. Applicant has amended claims 6, 9, 13, 15, 17 and 20 and canceled claims 1, 3, 11, 12 and 16. Currently claims 2, 4-10, 13-15 and 17-20 are pending in this application. 


Allowable Subject Matter
Claims 2, 4-10, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4, 8 and 18 were previously allowed. Applicant has rewritten claims 9, 15 and 20 (indicated as containing allowable subject matter in the last office action) into independent format, thereby placing claims 4, 8, 9, 15, 18 and 20 in condition for allowance. Dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESH PALIWAL/
Primary Examiner, Art Unit 2435